Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 1 of 22 PagelD #: 396

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

AMY MULLEN and NEA TIVERTON,
LOCAL 838, NEARI, NEA
Plaintiffs,

Vv.

TIVERTON SCHOCGL DISTRICT;
TIVERTON SCHOOL COMMITTEE,
by and through its members, DR.
JEROME LARKIN, DIANE
FARNWORTH, SALLY BLACK,
DEBORAH PALLASCH, and ELAINI¢
PAVAO, in their individual and official
capacitics; and PETER SANCHIONIT,
in his individual capacity and his
official capacity as
SUPERINTENDENT OF TIVERTON
SCHOOL DISTRICT,

Defendants.

C.A. No, 20°179-JJM-LDA

a a ee ee

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United States District Court Chief Judge.

This dispute arises from an adverse employment action taken by the
Defendants Town of Tiverton, its School District, and its School Committee
(collectively “Tiverton”) against Plaintiff Amy Mullen, a Tiverton special education
teacher and president of the teachers’ union, Local 833 of the National Education
Association Rhode Island (‘the Union”). Ms. Mullen and the Union sue the
Defendants asserting claims of First Amendment retaliation for freedom of speech

(Count 1), First Amendment retahation for freedom of association (Count 2), and

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 2 of 22 PagelD #: 397

violations of Rhode Island’s Open Mectings Act, R.I. Gen. Laws § 42°46-1 ef seq.
(Count 3). ECF No. 24 at 10-13.! The Defendants move to dismiss all three counts
under Fed. R. Civ. P. 12(b)(6). ECF No, 27.

LE BACKGROUND?

For over twenty-five years Ms. Mullen has been a special education teacher in
Tiverton. She received consistently positive performance evaluations from peers and
supervisors throughout her career. Ms. Muilen has also served as President of the
NEA Tiverton for twenty years. The Union is the exclusive bargaining agent for
Tiverton’s teachers. Under the Certified School Teachers’ Arbitration Act, R.I. Gen.
Laws § 28-9.3, Tiverton must bargain with the Union over all terms and conditions
of its teachers’ employment.

In July 2018, Peter Sanchioni became the Superintendent for ‘Tiverton.
Conflicts between Ms. Mullen and Supt. Sanchioni ensued.

In early March 2020, because of the COVID-19 pandemic, school districts
throughout Rhode Island began planning for possible school closures and remote
learning. Ms. Mullen became aware that Supt. Sanchioni was developing a distance
learning plan to enable students to receive instruction remotely, without face-to-face

contact with teachers in the classroom. Ms. Mullen, in her role as Union President,

 

| Ms. Mullen did not bring labor law retaliation claims.

2 These facts are taken from Ms. Mullen’s First Amended Verified Complaint
GECF No. 24) and Mls. Mullen’s Affidavit. ECF No. 28-1 at i-4. Because this is a
motion to dismiss, the Court accepts as true all plausible facts as told by the Plaintiffs
in their Complaint.

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 3 of 22 PagelD #: 398

attended a Professional Development Committee meeting. Before the meeting, Ms.
Mullen told Supt. Sanchioni she would be sending him an email requesting
bargaining over any distance learning plan. Supt. Sanchioni responded that he would
not negotiate with her. He told Ms. Mullen she could “go ahead and file a grievance.”
Ms. Mullen veplied that she would file a grievance but that she found it unfortunate
that Supt. Sanchioni would rather waste Tiverton’s funds on legal fees than
coHaborate with the Union to ensure an effective distance learning plan.

Later that evening, Ms. Mullen sent Supt. Sanchioni an email reminding him
that any distance lenrning plan needed to be negotiated with the Union. The email
also asked that Supt. Sanchioni contact Ms. Mullen “as soon as possible to set up a
meeting for this purpose.” Days later, a Union member contacted Ms. Mullen and
informed her that Supt. Sanchioni was holding a meeting that day to discuss his
distance learning plan. The member asked that a Union representative attend. Ms.
Mullen, in her role as Union President, arrived at the meeting early. She advised
Supt. Sanchioni that the Union should be part of the discussions about any distance—
learning-plan. Supt. Sanchioni raised his voice, told Ms. Mullen she was not invited
to the meeting, and told her he would “write her up” for insubordination if she did not
leave. Ms. Mullen advised Supt. Sanchioni that he could not “write her up” for
insubordination bec:use she was not acting as a teacher, but in her vole as Union
President. She also informed him that the Union should have input into any distance

learning plan before Tiverton submitted it to the Rhode Island Department of

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 4 of 22 PagelD #: 399

Education (“RIDE”), Supt. Sanchioni informed Ms. Mullen that he had given the plan
to RIDE. Ms. Mullen left before the meeting.

Supt. Sanchioni emailed Ms. Mullen chastising her for trying to represent her
members and placing her on paid administrative leave pending an investigation. He
also directed Ms. Mullen to “cease and desist all comnotndeacten with parents,
students, schoo! committee members and staff members of the Tiverton Public
Schools.” The emiuil also stated that “[flailure to comply will be construed as
insubordination, and result in further disciplinary action.”

This was not the first time Supt. Sanchioni issued a gag order prohibiting Ms.
Mullen from speaking with her Union members. The year before, Supt. Sanchioni
placed Ms. Mullen on administrative leave in violation of the partics’ collective:
bargaining agreemcnt and directed Ms. Mullen, as Union President, not to
communicate with her members during the leave. Ms. Mullen was remstated, but
Supt. Sanchioni’s gag order remained subject to an unfair labor practice complaint
issued by the Rhode Island State Labor Relations Board in Case No. ULP 6240. 20.

Supt. Sanchioni advised Ms. Mullen by letter (first letter”) that he intended
to recommend to the Tiverton School Committee that it suspend Ms. Mullen without
pay until the end of the 2020-2021 school year, and that it terminate her at the end
of that school year, According to the letter, “[t]he reason for these actions is [her]
persistent disruption and insubordination, particularly as it relates to a plan for

distance learning in response to the COVID-19 pandemic that closed the schools.”

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 5 of 22 PagelD #: 400

The letter said Ms. Mullen’s prior statements at the two meetings was the basis for
her discipline.

The Tiverton School Committee voted unanimously to fire Ms. Mullen from her
teaching position. The Chairperson, Defendant Jerome Larkin, informed Ms. Mullen
that the School Committee had terminated her employment because of the conduct
outlined in Supt. Sanchtoni’s letter.

In response to the suspension and termination, Ms. Mullen filed this lawsuit
alleging that her termination violated the First Amendment. Although the School
Committee had terminated Mullen’s employment for the reasons stated in his first
letter,? Supt. Sanchioni sent a second letter to Ms. Mullen (“second letter”) advising
her that he would be asking the Schoo] Committee at its next meeting to suspend her
“for a period up to and including the end of the 2020-2021 school year, and then
terminate [her] at the end of that 2020-2021 school year.” The letter also said Supt.
Sanchioni would provide “additional bases” for his recommendation, including an
email Ms. Mullen sent to educators in late March about distance learning and a
communication that Ms. Mullen made about educational issues in a Facebook group.
According to Supt. Sanchioni, Ms. Mullen’s participation in a discussion of education
in a Facebook group violated his previously issued gag order. At the School
Committee meeting, Supt. Sanchioni requested that the School Committee amend
its previous vote to terminate Ms. Mullen (which had been effective immediately),

and recommended that it suspend Ms. Mullen without pay, and then terminated at

 

3‘Phe letter was sent on April 23, 2020 but backdated to April 15, 2020.

ar

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 6 of 22 PagelD #: 401

the end of the 2020-2021 school year, for the reasons set forth in his second letter to
Ms. Mullen,

With no discussion about the allegations made by Supt. Sanchioni, the School
Committee voted to suspend and terminate Ms. Mullen in accordance with Supt.
Sanchioni’s latest recommendation. ‘The School Committee’s attorney e-mailed a
letter to Ms. Mullen’s counsel. The letter provides, “the Committee voted to suspend
you without pay for a period up to and including the end of the 2020-2021 school and
then terminate the employment relationship at the end of the 2020-2021 school year.
The causes for said suspension and termination are set forth in [Supt. Sanchioni’s
second letter}.” ECF No. 25-2.

Ms. Mullen filed a First Amended Complaint (‘Complaint’), contesting her
second termination and adding a count against all Defendants for violating the Rhode

Island Open Meetings Act.4

 

4 After the filing of the Amended Complaint, Supt. Sanchioni emailed Tiverton
school staff requesting volunteers to serve on a School Reopening Committee. Even
though the School District still employed Ms. Mullen was still employed by the School
District and was also Union President, Supt. Sanchioni did not email her. According
to Supt. Sanchioni's email, the role of the School Reopening Committee was to develop
a comprehensive plan for reopening the ‘Tiverton Public Schools in the fall.

Ms. Mullen asked to serve on the School Reopening Committee. A week later,
the School District’s legal counsel emailed the Union’s attorneys prohibiting Ms.
Mullen from joining the School Reopening Committee because “the School Reopening
Committee is a committee of School Department staff and parents of Tiverton
students only. Because Ms. Mullen is neither an active member of the School
Department staff, nor a parent of a ‘Tiverton student, she is not eligible for
membership in the Reopening Committee.” The email further provides, “since Ms,
Mullen is suspended, she is not permitted to be on School Department property” and
“she is to refrain from speaking directly to building principals or assistant principals,
consistent with any employee on suspension status.”

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 7 of 22 PagelD #: 402

II. STANDARD OF REVIEW

The Federal ltules of Civil Procedure require a complaint to set forth “a short
and plain statement of the claim showing that the pleader is entitled to relief”
Fed.R.Civ.P. 8(a)(2). The complaint must have sufficient factual allegations that
plausibly state a claim upon which relief can be granted. Be// At/ Corp. v. Twombly,
550 U.S. 544, 570 (2007). This standard requires more than a recitation of elements
and must allow the Court to draw a reasonable inference that a defendant is lable.
Asheroft v. Igbal, 356 U.S. 662, 675 (2009), The Court must accept a plaintiffs
allegations as true and construe them in the light most favorable to the plaintiff.

Gareano Vv. Liberty Int'l Underwriters, 572 F.3d 45, 48 (ist Cir. 2009).

I, DISCUSSION
A. First Amendment Retaliation for Freedom Speech (Count I)

To decide whether a public employee is protected from retaliation for her
speech, the Court should weigh three factors. Decotirs v. Whittemore, 635 ¥.3d 22,
29-30 (st Cir. 2011). “First, the Court must determine ‘whether the employee spoke
as a citizen addressing matters of public concern.” Jd. at 29 (quoting Curran v.
Cousins, 509 F.8d 36, 44 (1st Cir, 2007)). Second, the Court should “balance... the
interests of the femployee], as a citizen, in commenting upon matters of public
concern and the interest of the [Town], as an employer, in promoting the efficiency of
the publie services it performs through its employees.” Cuzran, 509 F.3d at 44

(quoting Pickering v. Bd of Educ., 391 U.S. 568, 568 (1968)). And “third, the employee

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 8 of 22 PagelID #: 403

must ‘show that the protected expression was a substantial or motivating factor in
the adverse employment decision.” /d. at 45.
i. Spoke as a Citizen Addressing Matters of Public Concern

A public employee speaking pursuant to their official duties is not speaking as
a private citizen and such speech does not insulate their communication from an
adverse employment action. Garcettl v. Ceballos, 547 U.S. 410, 421 (2006). In
Decotiis v. Whittemore, 635 F.3d 22, 32 (st Cir. 2011), the First Circuit listed the
folowing non-exclusive factors as instructive when determining whether speech was
made pursuant to official duties:

[Wlhether the employee was commissioned or paid to make the speech

in question; the subject matter of the speech: whether the speech was

made up the chain of command; whether the employee spoke at her place

of employment; whether the speech gave objective observers the

impression that the employee represented the employer when she spoke

(lending it “official significance”); whether the employee's speech derived

from special knowledge obtained during the course of her employment:

and whether there is a so-called citizen analogue to the speech. (citations
and quotations omitted)

Several of these factors favor Plaintiffs’ claim that Ms. Mullen’s speech was
made as a private ciuzen. For example, Tiverton did not pay Ms. Mullen to make the
speech at issue, and no observer would have the impression that her speech
represented her employer. Defendants point to factors that show the opposite—
including the fact that Ms. Mullen’s speech was made up the chain of command and
that there ig no citizen analogue to her speech. However, in her interactions with
Supt. Sanchion, Ms. Mullen was not speaking pursuant to her official duties as a

schoolteacher or Tiverton employee. In fact, from the reasons Tiverton provided for

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 9 of 22 PagelD #: 404

Ms. Mullen’s termination, it is clear Ms. Mullen was trying to engage with Supt.
Sanchioni in her role as Union President.

Each time, Ms. Mullen was trying to engage Supt. Sanchioni in a conversation
about how the pandemic would affect her Union members and te ensure the Union's
voice was included in any potential distance learning plan. Her comments were not
made as an individual teacher assessing the merits of any specific plan, but as a
Union President asking that the Union take part in the process.

Defendants effectively argue that, by speaking in her role as Union President,
Ms. Mullen’s could not have been speaking as a private citizen. The Court 1s
unpersuaded by this argument. While Union membership is necessarily tied to one’s
employment, the adversarial nature of labor negotiations suggests many contexts in
which a union officials speech could not possibly have been made as part of their
official employment duties. Many courts have arrived at a similar conclusion. See,
e.g, Boulton v. Swanson, 795 F.3d 526, 534 (6th Cir, 2015) (‘Tt is axiomatic that an
employee’s job responsibilities do not include acting in the capacity of a union
member, leader, or official.”); Ans v. Crty of Sterra Madre, 710 F.3d 1049, 1060 (9th

‘iv. 2013) @Given the inherent institutional conflict of interest between an employer
and its employees’ union, we conclude that a police office does not act in furtherance
of his public duties when speaking as a representative of the police union.”). Plaintiffs
sufficiently plead facts suggesting that Ms. Mullen’s spoke in her role as a private

citizen and not in lier capacity as a schoolteacher for Tiverton.

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 10 of 22 PagelD #: 405

“Whether an cmployee’s speech addresses a matter of public concern must be
determined by the content, form, and context of a given statement, as revealed by the
whole record.” Connick v (Myers, 461 U.S. 138, 147-48 (1983). While the fact that
speech is “related to union activity is not sufficient by itself to dispense with full-dress
Connick analysis . . . that fact does point in the direction of finding that the speech
involved a matter of public concern.” Davignon v. Hodgson, 524 F.3d 91, 101 (st Cir.
2008).

The statements made by Ms, Mullen toward Supt. Sanchioni all centered on
the Union’s involvement in the development of a distance learning plan. As
Tiverton’s response to the COVID-19 pandemic, any plan, and how it was developed,
would be of great public concern. As school districts throughout the nation can attest,
the pandemic and subsequent moves to distance learning have often greatly affected
the ability of individual teachers to carry out their duties. Any shift from in-person
learning to an abrupt plan for remote learning—as well as discussions of the role that
teachers should be playing in developing such a plan-is of paramount unportance to
the broader public.

2. Balance... the Interests

Having found that Ms. Mullen has pleaded sufficient facts to show she was
speaking as a private citizen on a matter of public concern, next there must be a
balancing of the interests of Ms. Mullen and the interests of Tiverton. When acting
in the vole of employer, Tiverton has broader discretion to restrict speech on its

employees but such restrictions “must be directed at speech that has some potential

10

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 11 of 22 PagelD #: 406

effect to the entity’s operation.” Garcettr 547 U.S. at 418. “So long as employees are
speaking as citizens about matters of public concern, they must face only those speech
restrictions that are necessary for their employers to operate efficiently and
effectively.” Jd, at 419. “In assessing the government's interest in allaying
disruption and inefficiencies in the workplace, a court should include in its

considerations (4) ‘the time, place, and manner of the employee's speech,’ and (2) ‘the

>

employer's motivation in making the adverse employment decision.” Jecotiis v.
Whittemore, 635 FS 22, 85 (st Cir. 201) (quoting Davignon v. Hodgson, 524 F.3d
91, 104 (st Cir. 2008)). Adverse employment actions for a public employee’s
“protected speech offends the constitution [because] it threatens to inhibit exercise of
the protected right, and...the First Amendment prohibits government officials from
subjecting an individual to retaliatory actions... for speaking out.” A¢ercado Berrios
v. Cancel-Algeria, 611 F.3d 18, 25 (st Cir. 2010) (quoting Hartinan v. Moore, 547
U.S, 250, 256, (2006)).

Tiverton argues that Ms. Mullen was terminated due to insubordination that
stemmed from her attempts to engage in discussions about Tiverton’s pandemic
response, However, the development of a distance learning plan is of great public
concern, and Ms. Mullen was trying to involve the Union in such planning. Tiverton’s
interest in Ms. Mullen’s subordination and silence as an employee does not outweigh
the importance of allowing a more than twenty-year veteran teacher and Union
President trying to ensure that teachers are adequately represented in discussions

about how their fundamental jobs would change due to distance learning. Interpreted

11

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 12 of 22 PagelD #: 407

in the ight most favorable to Plaintiffs, restricting Ms. Mullen’s speech was hardly
necessary to protect Tiverton’s efficient and effective operations. Rather, Ms.
Mullen’s statements offered potentially relevant information aimed at ensuring that
any distance learning plan be as effective as possible. Her statements were made in
appropriate and relevant contexts—before professional meetings, and over email—in a
minimally disruptive fashion. The intcrests of Ms. Mullen engaging in this sort of
activity outweighs Tiverton’s interest as an employer and their ability to restrict Ms.
Mullen’s speech.
& Protected Expression was a Substantial or Motivating Factor
Finally, Ms. Mullen must show her protected speech was a “substantial or
motivating factor in the adverse employment decision.” Curran at 45. The Court
finds Plaintiffs have alleged sufficient facts to show Ms. Mullen’s termination
resulted from her protected speech. In the revised letter Supt. Sanchioni sent to Ms.
Mullen letting her know of his recommendation for her suspension and termination,
five reasons were provided. HCI No. 28-1 at 6. Two of the five reasons were
specifically for Ms. Mullen’s attempt to engage Tiverton in union bargaining and
discussion on the matter of distance learning; these include the interaction between
Supt. Sanchioni and Ms. Mullen at the two meetings.
Another reason for Ms. Mullen’s termination was that Mr, Sanchioni had
directed Ms. Mullen “to refrain from contact with Tiverton staff and the school
community.” ECF No, 28-1 at 7. However, Ms. Mullen “directed... communications

to a Facebook group numbering in the thousands...” which contributed to the reasons
}

12

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 13 of 22 PagelD #: 408

for her termination. ECF No. 28-1 at 7. The Facebook post made by Ms. Mullen was
from her personal Facebook account to a public “Tiverton Happenings” public page.
Ms. Mullen’s post, in its entirety reads: “You would be correct in your beliefs.” [5CF
No. 28-1 at 12. Nothing in the record indicates Ms. Mullen stated she was a public
school teacher or that she was responding on behalf of the school district, nor is there
any indication that this post went out to anyone in the school community. The
Facebook post was made by a private citizen on a public forum available to anyone
interested in keeping up to date on what 1s happening in Tiverton.

The Plaintiffs plead sufficient facts to show Ms. Mullen’s protected speech was
a substantial factor in her termination.

B. First Amendment Retaliation for Association (Count 2)

“The public employee surely can associate and speak freely and petition openly,
and [she] is protected by the First Amendment from retaliation for doing so.” \Sizth
v. Arkansas State Highway Empl, Local 1815, 441 U.S. 468, 465 (1979). ‘Ihe
Supreme Court [has] noted that a public employee possesses a First Amendment
right to associate with a union.” Palardy v. Township of Afillburn, 906 F.8d 76, 84
(8d Cir. 2018). To prevail on a retaliation claim, Plaintiffs must show “retaliatory
action sufficient to deter a person of ordinary firmness from exercising his
constitutional rights and... a link between the constitutionally protected conduct
and the retaliatory action.” /d. (quoting Thomas v Independence Township, 463 F.3d
285, 296 (3d Cir. 2006). “ln instances where a government employce claims her

employer has taken adverse action that is violative of associational rightsl,}”

13

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 14 of 22 PagelD #: 409

Plaintiffs must also show that the protected expression was a substantial or
motivating factor in the employment decision. Davignon v. Hodgson, 524 F.3d 91,
108 (1st Cir. 2008).

As deseribed above, Plaintiffs’ Complaint has many facts connecting Ms.
Mullen’s termination to her association with the Union. Again, two of the five reasons
provided by the Defendants for Ms. Mullen’s termination pointed to meetings where
she tried to engage Supt. Sanchioni on collective bargaining with the Union. ECF
No. 28-1 at 7. At several times, Ms. Mullen expressly identified as speaking on behalf
of the Union and was rebuffed. Directly before the first meeting cited in reasons for
her termination, when informing Ms. Mullen that he would not negotiate with her,
Supt. Sanchioni told her that she could “go ahead and file a grievance.” KCK No, 24
at 5. Ms. Mullen then attended the second meeting only after it was brought to her
attention by a Union member. At this meeting, Supt. Sanchioni again refused
negotiations and ordered Ms. Mullen to leave. ECF No. 24 at 6. Shortly afterwards,
Supt. Sanchioni placed Ms. Mullen on administrative leave, and directed Ms. Mullen
to cease and desist all communications with the school community. A few weeks later,
she was terminated [rom her position. ECF No. 24 at 6-7.

Ms. Mullen’s cease and desist and subsequent termination undermined her
capacity to serve her Union membership. Both barred her from speaking to Union
members and taking part in school meetings discussing topics relevant to the Union
and its members. She received these sanctions while asserting the Union’s interests,

while representing herself as Union President. Contrary to the Defendants’

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 15 of 22 PagelD #: 410

argument that her association claim is duplicative of her speech claim, Ms. Mullen’s
significant involvement with her Union and the circumstances of her termination
create a plausible association claim. The Court finds that Plaintiffs have pled
sufficient facts to show that because of Ms. Mullen’s association with the Union, she
was retaliated against by Tiverton when trying to exercise her freedom of association
nehts.§

C. Opening Meetings Act Violation (Count 3)

Plaintiffs claim Tiverton violated the Rhode Island Open Mectings Act (“Act”)
by not providing sulficient notice for the May 5, 2020 School Committee meeting in
which Ms. Mullen’s employment was discussed and ultimately terminated. The Act
supplies specific rules surrounding the notice requirement the School Committee

must follow and it reads in pertinent part:

 

5 The First Circuit has declined to address the disagreement between Courts
of Appeals on whether Conzick’s public concern requirement for freedom of speech
claims also applies to freedom of association claims. Davignon v. Hodgson, 524 V.3d
91, 108 n. 9 (ist Cir. 2008) (“We have explicitly reserved this question, which has
divided the Courts of Appeals.”) (citing Zang v. State or RL, 163 F.3d 7,11 n. 4 (st
Cir. 1998). Either answer supports Plaintiffs. Were this Court to apply the public
concern requirement to Plaintiffs’ association claim, the claim would pass muster for
the same reasons the speech claim did. See, eg., Marshall v. Allen, 984 ¥.2d 787, 798
(7th Cir. 1993) (hus, in applying Conack and its public concern requirement to
freectom of association claims raised by public employees, this court found no reason
to differentiate among the various rights protected under the First
Amendment. ‘Wherclore, [Plaintiffs] associational activities...did relate to matters of
public concern as delineated in the freedom of speech section of this opinion.”). Were
this Court to decline to apply the public concern requirement, Plaintiffs claim would
similarly survive. See, eg. Palardy v. Twp. of Adillburn, 906 F.3d 76, 83 (3rd Cir.
2018), cert. denied sub nom. Twp. of Millburn NJ. v. Palardy, 189 S. Ct. 2011 (2019)
(“By holding that mere membership in a public union is always a matter of public
concern, the Wifth Circuits approach avoids this problem. Conick’s public-concern
requirement thus stands as no obstacle to [Plaintiffs] associational claim.”).

15

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 16 of 22 PagelD #: 411

Public bodies shall give supplemental written public notice of any
meeting within a minimum of forty-cight (48) hours, excluding
weekends and state holidays in the count of hours, before the date. This
notice shall include the date the notice was posted; the date, time, and
place of the meeting; and a statement specifying the nature of the
business to be discussed.

R.I. Gen. Laws § 42-46-6(b).

When applying the language of the Act, courts have held that their “task is to
determine whether the notice provided by the * * * council fairly informed the public,
under the totality of the circumstances, of the nature of the business to be
conductedl.]? Pontare/lt v. Rhode Island Bd. Council on Hlementary & Secondary
Educ, 151 A.8d 301, 306 (R.L. 2016) (quotations omitted).

Additionally, the Act details the way job performance of an employee may be
discussed in closed session. A public body may hold a clesed meeting for these
purposes:

(1) Any discussions of the job performance, character, or physical or

mental health of a person or persons provided that such person or

persons affected shall have been notified in advance in writing and
advised that they may require that the discussion be held at an open
mecting. Failure to provide such notification shall render any action
taken against the person or persons affected null and void. Before going
into a closed meeting pursuant to this subsection, the public body shall

state for the record that any persons to be discussed have been so
notified and this statement shall be noted in the minutes of the meeting.

(2) Sessions pertaining to collective bargaining or litigation, or work
sessions pertaining to collective bargaining or litigation.

R.I. Gen. Laws § 42°-46-5(a)(1-2),
Within the May 5 meeting minutes, agenda item seven provides for a “possible
executive session,” which is further detailed with the following: “Motion was made by

Ms. D. Pallasch to move into executive session under RIGL 42-46-S(a)(Q)

1G

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 17 of 22 PagelD #: 412

(litigation/legal advice)(personnel)(teacher termination).” EC No. 27-lat 2. Agenda
item eight refers to the return to open session in which there is a note that no votes
were taken. There are no other notes related to the executive session provided in the
meeting minutes.

Any discussion of personnel and teacher termination during a closed session
requires the Comuunittee to follow the Act’s procedures under § 42-46°5(a)(1).
According to Plaintiffs’ Complaint, Ms. Mullen explicitly asked that the School
Committee’s discussion of her job performance at the meeting take place in open
session. ECF No. 24 at 8. While the agenda cites RIGL 42-46-5(a)({2), Plaintiffs allege
that the School Committee discussed Ms. Mullen’s job performance, character, or
physical or mental health during the closed session, in violation of her request and
the Act.

The Complaint also claims deficiencies in the notice provided to the public by
the meeting agenda. Plaintiffs allege that there was substantial public confusion
about whether there would be a discussion in open session about Ms. Mullen’s
termination. ECF No. 24 at 9. Observing the School Committee agenda, the only
potential indication that Ms. Mullen’s termination would be discussed were the
parentheticals “personnel” and “teacher termination” appended to the “possible
executive session” agenda item. More confusingly, that same item included the
parenthetical “litigation/legal advice” and cited the Act’s provision about litigation
and collective bargaining, but not teacher termination. From the agenda, it is hardly

clear that Ms. Mullen’s termination would be discussed—let alone in open session.

17

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 18 of 22 PagelD #: 413

Given the totality of the circumstances—a discussion on the termination of a long:
standing teacher and Union President—it is plausible that such notice was insufficient
for fairly informing the public. For these reasons, the Court finds the Plaintiffs have
pled sufficient facts to support a violation of the Rhode Island OMA,

D. Claims Against Individual School Committee Members

Tiverton argues that because the Plaintiffs do not plead specific plausible
conduct by the School Committee members that would state a claim upon which relief
could be granted, the Plaintiffs’ Complaint fails to satisfy the pleading requirements
of alleging “a plausible entitlement to relief.” Thomas v. Rhode fsland, 542 V.3d 944,
948 (ist Cir. 2008). Tiverton also argues that the individual school committee
members are entitled to qualified immunity.

“The qualified immunity doctrine provides defendant public officials an
immunity from suif and not a mere defense to liability.” Decotiis, 685 F.3d at 36,
quoting Maldonado v. Fontanes, 568 F.3d 263, 268 (1st Cir.2009). To overcome
qualified immunity, a plaintiff must first “makfe] out a violation of a constitutional
right and, second, establish] that the right was ‘clearly established’ at the time of the
defendant’s alleged violation.” /d. (quoting Pearson v. Callahan, 555 U.S. 228 (2009).
“Tho ‘clearly established’ step comprises two subparts: first, whether ‘the contours of
the right [werel sufficiently clear that a reasonable official would understand that
what he is doing violates that right,’ and second, ‘whether in the specific context. of
the case, ‘a reasonable defendant would have understood that his conduct violated
the plaintiffs’ constitutional rights.”” 7d. (quoting AZosher v. Nelson, 589 F.8d 488,

493 (ist Cir. 2009).

18

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 19 of 22 PagelD #: 414

Plaintiffs make plausible claims of First Amendment violations by the School
Committee when they terminated Ms. Mullen in retaliation for her protected speech.
This Court has found that the Plaintiffs have plausibly alleged that Tiverton, through
the actions of the School Committee, violated Ms. Mullen’s constitutional rights.
Moreover, “the contours of the right [were] sufficiently clear that a reasonable official
would understand that what he is doing violates that right.” The right of a Union
official to speak freely, even when she is also a public employee, without fear of losing
her job has been clear enough for years. Moreover, “a reasonable defendant would
have understood that his [or her] conduct violated the plaintiffs' constitutional rights.
The School Committee members voted based on a letter from Supt. Sanchioni that in
essence said she should be fired for trying to speak out about a matter of public
concern, and for commenting publicly on a Facebook group page. Given this, the
Court finds the School Committee members, in their individual capacities, are not
immune from this suit based on the allegations.

i. Claims Against School Committee and School District

Fed.R.Civ.P. 17(b) provides that a party's “capacity to sue or be sued shall be
determined by the law of the state in which the district court is held.” Under Rhode
Island law, “municipal agencies are not. entities capable of being sued; they are merely
administrative arms of a municipality that do not have a legal identity separate and
apart from the municipality itself.” Zow22 of Cumberland v. Vella’ Wilkinson, No. PC
10-2096, 2012 WL 3235385, at *15 (R.1. Super. Aug. 01, 2012). See & Providence

Sch. Comm. v. Smith, 896 A.2d 49, 53 (RI. 2006) “[T]his Court has, on several

19

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 20 of 22 PagelD #: 415

occasions, clarified the legal status of school committees by noting that they are
departments of their respective municipalities.”).

The Tiverton School Committee and Tiverton School District are effectively
administrative arms of the municipality of Tiverton. As such, this suit is more
properly brought against the Town of Tiverton directly. The Court finds that while
the School Committee and School District are improperly named in this suit, it will
consider the plausibility of Plaintiffs’ claims against the appropriate defendant, the
Town of Tiverton.’

F. Claims Against Town

“(Al local government may not be sued under § 1983 for an injury inflicted
solely by its employves or agents. Instead, it is when execution of a government's
policy or custom, whether made by its lawmakers or by those whose edicts or acts

may fairly be said to represent official policy, inflicts the injury that the government

 

6 Fed. R.Giv.P. 21 states that “foln motion or on its own, the court may at any
time, on just terms, add or drop a party.” Given the early stage of this litigation, and
the fact that both parties referenced the possibility of Tiverton as a defendant directly
in their pleading, adding the Town as a defendant seems appropriate. Plaintiffs must
still “comply with the requirements of Rules 3 and 4 of the Federal Rules of Civil
Procedure relating to the issuance of a summons and service on the added party.”
Hershey Foods Coup. v. Padilla, 168 F.R.D. 7, 10 (D.P.R. 1996) (citing Landers Seed
Co, v. Champaign Nat. Bank, 15 F.3d 729, 732 (7th Civ.) cert. denied 513 U.S. 811
(1994)),

7 Defendants have noted that Plaintiffs failed to comply with R.J. Gen. Laws §
45-15-5. However, any claims against the Town for declaratory or injunctive relief
remain viable, as “in general, equitable actions do not fall within the purview of § 45-
18-5.” Diorio v. Hines Rd, LLC, 226 A. 3d 138, 149 n. 11 (R.1. 2020) (quoting Uazted
Lending Corp. v. City of Providence, 827 A.2d 626, 682 (R.L. 2003)). Any monetary
claims can be obtained against the individual defendants only. See id ((Mlonetary
claims... are strictly governed by § 45-155”).

a0

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 21 of 22 PagelD #: 416

as an entity is responsible under § 1983.” Monell v. Dep't of Soc. Servs. of City of New
York, 436 U.S. 658, 694 (1978). A successful claim “requires two basic elements: first,
that plaintiffs harm was caused by a constitutional violation, and second, that the
City fwas] responsible for that violation.” Young v. City of Providence ex rel.
Napolitano, 404 F.3d 4, 25-26 (1st Cir. 2005). For the latter clement, “[mJunicipal
liability attaches only where the decisionmaker possesses final authority to establish
municipal policy with respect to the action ordered.” Pembaur v. City of Cincinnati,
475 U.S. 469, 482 (1986).

RI. Gen. Laws § 16-2-9, outlining the general powers and duties of municipal
school committees, begins:

(a) Unless the responsibility is otherwise delegated by this chapter, the

entire care, control, and management of all public school interests of the

several cities and towns shall be vested in the school committees of the

several cities and towns. School committees shall have, in addition to

those enumerated in this title, the following powers and duties...
The statute then lists several powers and duties that are potentially relevant here,
including “(3) [tlo provide for and ensure the implementation of federal and state
laws...73 “(G) [tlo have overall policy responsibility for the employment and discipline
of school department personnel”; “(14) [tlo establish minimum standards for
personnel, to adopt personnel policies, and to approve a table of organization”) “(15)
[tlo establish standards for the evaluation of personnel”; and “(23) [tlo delegate,

consistent with law, any responsibilities to the superintendent as the committee may

deem appropriate.” R.I. Gen. Laws § 16-2-9(a).

2.

 
Case 1:20-cv-00179-JJM-LDA Document 36 Filed 09/29/20 Page 22 of 22 PagelD #: 417

As discussed above, Plaintiffs have sufficiently pled violations to Ms. Mullen’s
constitutional rights under the First Amendment. Moving on to the question of
municipal liability, Plaintiffs connect. the violations directly to the actions of Supt.
Sanchioni and the School Committee. Based on the R.I. Gen. Laws cited above, both
parties were delegated immense authority over the creation and management of
school personnel policy. This Court finds that Plaintiffs have pleaded sufficient facts
to show that the Town may be held liable as a municipality for the adverse actions
taken by the School Committee and Supt. Sanchioni in this case.

IV. CONCLUSION

The Court DENIES Defendants’ Motion to Dismiss. ECF No. 27. The Town of
Tiverton is substituted as Defendant replacing the Tiverton School District and the

Tiverton School Committee.

IT IS SOPORDERED.

   

 

John J. McConnell, dt.
Chief Judge
United States District Court

September 29, 2020

22

 
